EXHIBIT 10.5
Fourth Floor of the Accommodation Building
Lease Agreement
This Fourth Floor of the Accommodation Building Lease Agreement (the “Lease
Agreement”) is entered into as of January 1, 2008 (“Effective Date”) in the city
of Shanghai, by and between SHANGHAI KAI HONG TECHNOLOGY CO., LTD. (hereinafter
referred to as “DSH”) with its registered office at No.1 Lane 18 San Zhuang
Road, Songjiang Export Processing Zone, Shanghai, P.R.China and SHANGHAI DING
HONG ELECTRONIC CO., LTD. (hereinafter referred to as “Ding Hong”) with its
registered office at No.999 Chenchun Road, Xinqiao Town, Songjiang, Shanghai,
P.R.China.
DSH and Ding Hong are collectively referred to as the “Parties” and individually
as a “Party”.
WHEREAS,
The Parties agree on the lease of the fourth floor of the Accommodation Building
(as defined below). Ding Hong represents that it is the lawful owner of the
Accommodation Building.
1. Definitions
Unless otherwise defined in this Lease Agreement, the terms used herein shall
have the following meanings:
1.1 “Accommodation Building” shall mean the six-story dormitory building located
on the lot 375 of Song Jiang, Shanghai.
1.2 “Fourth Floor” shall mean the fourth floor of the Accommodation Building
(Exhibit 1, fourth floor layout of the Accommodation Building).
1.3 “Lease Term” shall mean the period of time on which DSH is entitled to use
the Fourth Floor and Ding Hong is entitled to receive rent from DSH in
accordance with the terms and conditions of the Lease Agreement.

-1-



--------------------------------------------------------------------------------



 



2. The Construction and Facilities of the Accommodation Building
2.1 Fourth Floor of the Accommodation Building shall be delivered to DSH in
compliance with the requirement of Exhibit 2 of the Lease Agreement for building
repair, decoration and facilities maintenance requirements. Ding Hong agrees
that the building repair cost, decoration cost and the facilities maintenance
cost for the Accommodation Building shall be at Ding Hong’s own expenses.
2.2 Ding Hong promises that the construction and building quality of the
Accommodation Building shall be in compliance with all the relevant quality
standards. Ding Hong shall obtain from all necessary government authority
checked and accepted inspection certificates. Ding Hong guarantees the quality
of the facilities of the Accommodation Building and the quality of the
equipments in each room. Ding Hong further guarantees the quality of the
materials used in making the facilities in the Accommodation Building shall meet
DSH’s and relevant inspection’s requirements.
3. Lease Term
3.1 For the Fourth Floor, the Parties agree that the Lease Term shall be 5
(five) year(s) commencing on July 17, 2007 until July 16, 2012.
3.2 The Parties agree that the Lease Term for the Fourth Floor shall be
automatically renewed unless DSH gives written notice of termination not less
than thirty (30) days before the expiration of the Lease Term, but the Lease
Term must be renegotiated and adjust accordingly. During the Lease Term or any
renewal period, Ding Hong shall not terminate this Lease Agreement without DSH’s
written approval. For the renewal period, the items relating to the rental set
forth in Article 5 of the Lease Agreement shall be adjusted on the basis of the
market prices at the time of renewal and after consultation between the Parties.
3.3 If during the Lease Term or the Lease Term renewal period, Ding Hong
receives from a third party a bona fide, legally binding offer to lease the
portion of the Fourth Floor not already leased by DSH, Ding Hong shall notify
DSH of this fact. The notice shall specify all the terms of the bona fide third
party offer. DSH shall then have thirty (30) days to lease that portion of the
Fourth Floor specified in the third party’s bona fide offer for the rent and
related details set forth in Articles 4 and 5. Ding Hong shall not

-2-



--------------------------------------------------------------------------------



 



lease any portion of the Fourth Floor to any third party until the thirty
(30) days has expired without DSH exercising its right of first refusal. Any
other terms not specified in this Lease Agreement regarding the Fourth Floor,
both Parties shall negotiate and sign a supplemental agreement for these
unspecified terms. Such signed supplemental agreement shall constitute a part of
the entire Lease Agreement and shall have the same effectiveness as the entire
Lease Agreement.
4. Gross Area of the Fourth Floor
4.1 There are 20 dorm rooms with area of 1,150 square meters and a TV room of 32
square meters in the Fourth Floor. The gross area of the Fourth Floor 2 is 1,182
square meters.
4.2 Both Parties agree that DSH can base its needs and lease schedule to lease
any portion of the Fourth Floor that has not been leased by DSH.
4.3 DSH’s approximate lease schedule and plan for the Fourth Floor are set forth
in Exhibit 3 of the Lease Agreement.
5. Rental
5.1 The Parties agree that the monthly rent for the Fourth Floor shall be
Renminbi (“RMB”) 29.80 per square meter.
5.2 Both Parties agree that, beginning from January 1, 2008, each Party will
bear fifty percent (50%) of the monthly rent of the portion of the Fourth Floor
that has not been leased by DSH. Each Party agrees to bear RMB 14.90 per square
meter per month for the portion of the Fourth Floor that has not been leased by
DSH.
6. Deposit
DSH shall pay Ding Hong a deposit amount of RMB 35,223.6 within one hundred and
eighty (180) days of the Effective Date of the Lease Agreement.

-3-



--------------------------------------------------------------------------------



 



7. Method of Payment
For the Fourth Floor, DSH shall pay the Rental in RMB to the RMB bank account as
designated by Ding Hong before the first day of every month.
8. Termination of the Lease Agreement
If either Party terminates the Lease Agreement prior to the expiration of the
Lease Term without the consent from the other Party, the Party that terminates
the Lease Agreement shall pay damages to the other Party to compensate for such
Party’s actual loss. The amount of damages shall include, but not be limited to,
the reasonable profits, out-of-pocket costs, legal service fees, Court fees,
arbitration fees, accounting fees and removal or relocation fees.
9. Insurance and Repair Costs
9.1 During the term of the Lease Agreement, Ding Hong shall purchase and
maintain insurance coverage to cover any and all casualty damage to the
Accommodation Building, and shall be responsible for repairing all structural
damages to the Accommodation Building that are not the result of improper use by
DSH. DSH shall be responsible for all repair costs arising from improper
building usage by DSH. If Ding Hong cannot obtain building insurance, DSH will
need to obtain insurance for the Fourth Floor, and Ding Hong will reimburse DSH
for all costs of such insurance coverage.
9.2 Ding Hong shall be entitled to inspect the Accommodation Building at
reasonable intervals and upon reasonable notice to DSH. DSH shall provide
assistance to allow such inspections.
10. Liability for Breach of the Lease Agreement
10.1 If DSH violates Article 5 of the Lease Agreement for failing to pay the
Rental, then DSH shall pay a penalty at the rate of 0.011% of the Rental for
each day of delay.
10.2 If Ding Hong breaches Articles 2, 3, 11 and any of its warranties set forth
in this Lease Agreement, Ding Hong shall compensate DSH for all of DSH’s losses
and damages including consequential, special, punitive and incidental damages.

-4-



--------------------------------------------------------------------------------



 



10.3 DSH shall not:

  (1)  
sub-lease the Fourth Floor or exchange the use of the Fourth Floor with any
third party without Ding Hong’s prior written consent.
    (2)  
alter the structure of the Fourth Floor or damage the Accommodation Building
without Ding Hong’s prior written consent.
    (3)  
change the lease purpose stipulated by the competent authorities without Ding
Hong’s consent.

11. Warranties
11.1 Ding Hong hereby warrants that if the Accommodation Building is sold to any
third party during the Lease Term or the period of renewal, such third party
shall be required to fulfill all obligations of Ding Hong under the Lease
Agreement. If said third party fails to carry out the Lease Agreement, Ding Hong
shall compensate DSH for all of DSH’s losses and damages including
consequential, special, punitive and incidental damages.
11.2 In case Ding Hong mortgages the Accommodation Building to the third party,
any loss suffered by DSH shall be paid by Ding Hong.
12. Force Majeure
12.1. The definition of Force Majeure
Force Majeure shall mean any event which arises after the Effective Date that is
beyond the control of the Parties, and is unforeseen, unavoidable and
insurmountable, and which prevents total or partial performance by either Party.
Such events shall include earthquakes, typhoons, flood, fire, war, acts of
government or public agencies, strikes and ay other event which cannot be
foreseen, prevented and controlled, including events which are recognized as
Force Majeure in general international commercial practice.
12.2 Consequences of Force Majeure
a. If an event of Force Majeure occurs, the contractual obligation of a Party
affected by such an event shall be suspended during the period of delay and the
time for performing such obligation shall be extended, without penalty, for a
period equal to such suspension.

-5-



--------------------------------------------------------------------------------



 



b. The Party claiming Force Majeure shall give prompt notice to the other Party
in writing and shall furnish, within fifteen (15) days thereafter, sufficient
proof of the occurrence and expected duration of such Force Majeure. The Party
claiming Force Majeure shall also use all reasonable efforts to mitigate or
eliminate the effects of the Force Majeure.
c. If an event of Force Majeure occurs, the Parties shall immediately consult
with each other in order to find an equitable solution and shall use all
reasonable efforts to minimize the consequences of such Force Majeure.
13. Effective Date of the Lease Agreement
The Lease Agreement shall become effective after the legal representatives or
authorized representatives of both Parties affix their signatures and company
seals on the Lease Agreement.
14. Language of the Lease Agreement
The Lease Agreement is made and executed in Chinese and English, both versions
having equal validity except as prohibited by law.
15. Settlement of Dispute
15.1 Friendly consultations
a. In the event of any dispute, difference, controversy or claim arising out of
or related to the Lease Agreement, including, but not limited to, any breach,
termination or validity of the Lease Agreement, (the “Dispute”) then upon one
Party giving the other Party notice in writing of the Dispute (the “Notice of
Dispute”), the Parties shall attempt to resolve such Dispute through friendly
consultation.
b. If the Dispute has not been resolved through friendly consultations with
thirty (30) days from the Notice of Dispute, the Dispute shall be resolved by
arbitration in accordance with Article 15.2 of this Lease Agreement. Such
arbitration may be initiated by either Party.

-6-



--------------------------------------------------------------------------------



 



15.2 Arbitration
The arbitration shall be conducted by Shanghai Arbitration Commission in
Shanghai, China in accordance with its procedure and rules. The arbitration
award shall be final and binding on the Parties. The costs of arbitration shall
be borne by the losing Party except as may be otherwise determined by the
arbitration tribunal.
15.3 Continuance of performance
Except for the matter in Dispute, the Parties shall continue to perform their
respective obligations under the Lease Agreement during any friendly
consultations or any arbitration pursuant to this Article 15.
15.4 Separability
The provisions of this Article 15 shall be separable from the other terms of the
Lease Agreement. Neither the terminated nor the invalidity of the Lease
Agreement shall affect the validity of the provisions of this Article 15.
16. Applicable Law
The validity, interpretation and implementation of the Lease Agreement and the
settlement of Disputes shall be governed by relevant laws of the People’s
Republic of China and regulations that are officially promulgated and publicly
available.
17. Compliance with the Foreign Corrupt Practices Act
17.1 Ding Hong acknowledges that DSH is a corporation with substantial presence
and affiliation in the United States and, as such, is subject to the provisions
of the Foreign Corrupt Practices Act of 1977 of the United States of America, 15
U.S.C. §§ 78dd-1, et seq., which prohibits the making of corrupt payments (the
“FCPA”). Under the FCPA, it is unlawful to pay or to offer to pay anything of
value to foreign government officials, or employees, or political parties or
candidates, or to persons or entities who will offer or give such payments to
any of the foregoing in order to obtain or retain business or to secure an
improper commercial advantage.

-7-



--------------------------------------------------------------------------------



 



17.2 Ding Hong further acknowledges that it is familiar with the provisions of
the FCPA and hereby agrees that Ding Hong shall take or permit no action which
will either constitute a violation under, or cause DSH to be in violation of,
the provisions of the FCPA.
18. Miscellaneous
18.1 Any amendment to this Lease Agreement shall be in writing and duly signed
by both Parties. Such amendment shall constitute a part of the entire Lease
Agreement.
18.2 Both Parties acknowledge that they are aware of their respective rights,
obligations and liabilities and will perform their obligations under the Lease
Agreement in accordance with the provisions of the Lease Agreement. If one Party
violates the Lease Agreement, the other Party shall be entitled to claim damages
in accordance with the Lease Agreement.
18.3 Any notice or written communication requited or permitted by this Lease
Agreement shall be made in writing in Chinese and English and sent by courier
service. The date of receipt of a notice or communication shall be deemed to be
seven (7) days after the letter is deposited with the courier service provided
the deposit is evidenced by a confirmation receipt. All notice and
communications shall be sent to the appropriate address set forth below, until
the same is changed by notice given in writing to the other Party.
To: DSH
Address: No.1 Lane 18 San Zhuang Road, Songjiang Export Processing Zone,
Shanghai, P.R.China
Attn.: Shanghai Kai Hong Technology Co., Ltd.
To: Ding Hong
Address: No.999 Chenchun Road, Xinqiao Town, Songjiang, Shanghai, P.R.China
Attn.: Shanghai Ding Hong Electronic Co., Ltd.
18.4 This Lease Agreement comprises the entire understanding between the Parties
with respect to its subject matters and supersedes any previous or
contemporaneous

-8-



--------------------------------------------------------------------------------



 



communications, representations, or agreements, whether oral or written. For
purposes of construction, this Lease Agreement will be deemed to have been
drafted by both Parties. No modification of this Lease Agreement will be binding
on either Party unless in writing and signed by an authorized representative of
each Party.
Shanghai Kai Hong Technology Co., Ltd.
By                                                               
                 
Authorized Representative

Date:
Shanghai Ding Hong Electronic Co., Ltd.
By                                                                    
            
Authorized Representative

Date:

-9-